CROTHERS, Justice.
[¶ 1] Mark Palmer appeals from a district court order denying his motion for relief from an order denying his application for post-conviction relief. We remand to the district court for an explanation of its decision.
I
[¶ 2] In 2001, Palmer was convicted of four counts of gross sexual imposition. Palmer appealed, and this Court affirmed his convictions. State v. Palmer, 2002 ND 5, 638 N.W.2d 18. In February 2011, Palmer applied for post-conviction relief, and an attorney was appointed to represent him. On March 1, 2011, the State responded to Palmer’s application and moved for summary dismissal. Palmer did not respond to the State’s motion. On May 18, 2011, the district court denied Palmer’s application.
[¶ 3] On May 23, 2011, Palmer’s attorney moved on his behalf for relief from the order denying his post-conviction application under N.D.R.Civ.P. 60(b)(1), arguing Palmer was entitled to relief from the order because of mistake or inadvertence. *809In the motion, Palmer’s attorney alleged she was under extreme duress in her personal life, she believed she had requested more time to respond to the State’s motion, and she mistakenly failed to request additional time. On June 9, 2011, the State responded to the motion for relief. On October 5, 2011, the district court denied the motion.
II
[¶ 4] Palmer argues the district court abused its discretion in denying his N.D.R.Civ.P. 60(b) motion for relief from the order denying his application for post-conviction relief.
[¶ 5] Rule 60(b)(1), N.D.R.Civ. P., permits a court to grant a party relief from a judgment or order if it was the product of “mistake, inadvertence, surprise, or excusable neglect.” We will not reverse a court’s decision on a motion for relief unless the court abused its discretion in deciding whether the party established sufficient grounds for disturbing the judgment or order. See American Bank Ctr. v. Schuh, 2010 ND 124, ¶ 9, 784 N.W.2d 468. A court “ ‘abuses its discretion when it acts in an arbitrary, unreasonable, or unconscionable manner, or when it misinterprets or misapplies the law.’ ” Id. (quoting Shull v. Walcker, 2009 ND 142, ¶ 13, 770 N.W.2d 274).
[¶ 6] Here, however, the district court did not explain its rationale for denying Palmer’s motion for relief. The order denying Palmer’s motion states, “The motion for relief, pursuant to Rule 60(b)(1) of the North Dakota Rules of Criminal [sic] Procedure and dated May 23, 2011, is in all things SUMMARILY DENIED.” The court provided no explanation for denying Palmer’s motion.
[¶ 7] In similar eases, this Court has remanded for an explanation of the district court’s decision, holding the decision could not be properly reviewed without an explanation of the court’s rationale for its decision. See State v. Gress, 2011 ND 193, ¶ 4, 803 N.W.2d 607 (remanded for explanation of decision denying motion to withdraw guilty plea); State, County of Cass, ex rel. Schlect v. Wolff, 2010 ND 101, ¶ 13, 783 N.W.2d 642 (remanded for an explanation of decision on a N.D.R.Civ.P. 60(b) motion). “ Without a clear understanding of the district court’s resolution of the subordinate facts, we are unable to properly perform our review function and address the issues raised on appeal.’ ” Schlect, at ¶ 13 (quoting Rothberg v. Rothberg, 2006 ND 65, ¶ 16, 711 N.W.2d 219). “[W]e will not engage in unassisted searches through parties’ briefs for a rationale supporting a court’s decision.” Schlect, at ¶ 13.
[¶ 8] In this case, the court failed to provide an explanation of its decision to deny Palmer’s motion; therefore, we are unable to properly review the decision and determine whether the court abused its discretion. On remand, the district court must sufficiently explain its decision.
Ill
[¶ 9] We remand to the district court for further proceedings.
[¶ 10] GERALD W. VANDE WALLE, C.J., MARY MUEHLEN MARING and CAROL RONNING KAPSNER, JJ., concur.